United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
GENERAL SERVICES ADMINISTRATION,
MID-ATLANTIC REGION, PUBLIC
BUILDING SERVICE, Kansas City, MO,
Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 11-827
Issued: November 15, 2011

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On February 15, 2011 appellant, through her attorney, filed a timely appeal from the
November 18, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed a May 26, 2010 schedule award claim.1
The Board has duly considered the matter and will affirm OWCP’s November 18, 2010
decision. Appellant’s attorney expresses no disagreement with the schedule award per se.
Rather, he argues only that OWCP delayed its adjudication of appellant’s schedule award claim
until the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2009) became applicable on May 1, 2009, which deprived her of due
process rights regarding a determination under the fifth edition, and that a protected property
interest cannot be deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970)
and Mathews v. Eldridge, 424 U.S. 319 (1976). He also asserted that appellant should have been
provided a hearing with regard to which edition of the A.M.A., Guides, should apply. The cases
cited by counsel hold only that a claimant who was in receipt of benefits (in Goldberg welfare
benefits and in Mathews social security benefits) could not have those benefits terminated
1

On February 2, 2005 appellant, a 46 year old procurement technician, injured her left ankle and right knee in the
performance of duty while stepping in a pothole in the parking lot while walking to her car. OWCP accepted her
claim for left ankle sprain and fracture of the left ankle.

without procedural due process. In this case, appellant simply made a claim for a schedule
award. She was not in receipt of schedule award benefits nor was OWCP attempting to
terminate benefits. Appellant had no vested right to a schedule award under the fifth edition of
the A.M.A., Guides. In Harry D. Butler,2 the Board noted that Congress delegated authority to
the Director of OWCP regarding the specific methods by which permanent impairment is to be
rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.3 On March 15, 2009 the
Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
OWCP should reflect use of the sixth edition of the A.M.A., Guides.4 The applicable date of the
sixth edition is as of the schedule award decision reached. It is not determined by either the date
of maximum medical improvement or when the claim for such award was filed. Accordingly,
IT IS HEREBY ORDERED THAT the November 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

43 ECAB 859 (1992).

3

Id. at 866.

4

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

2

